Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 06/12/2020, PROSECUTION IS HEREBY REOPENED. The newly rejection of 103, Hutchison et al (20140027426) in views of Pagano et al (2013/0153557), in view of Peters (2013/0193124) and further in view of Guth (5272315) set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DANA ROSS/           Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                             





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchison et al (20140027426) in views of Pagano et al (2013/0153557), in view of Peters (2013/0193124) and further in view of Guth (5272315).

providing electrical power from a power source (20 as shown in fig.1) to a contact tip of a welding torch (14 as shown in fig.1); feeding a filler metal (12 as shown in fig.1) from a filler metal feeder (30 as shown in fig.1) and extending the filler metal through the contact tip (the tip of element 14 as shown in fig.1) towards the workpiece (18 as shown in fig.1) (par.20, lines 2-10), wherein the workpiece comprises a heat sensitive material (par.24, lines 4-7);
melting a portion of the workpiece to create a weld pool on the workpiece by an arc generated between a tip of the filler metal (12 as shown in fig.1)  and a surface of the workpiece (18 as shown in fig.1) (par.46, lines 3-7); 
and wherein the polarity of the power source is Direct Current Electrode Positive (DCEP) (par.21, lines 3-7, par.44, lines 10-13).
 	Hutchison fails to teach reciprocating the filler metal in and out of the weld pool1, synchronizing a motion of the filler metal with a waveform of the electrical power and adjusting a welding parameter to produce a low heat input such that a weld is performed on the workpiece without cracking the heat sensitive material, wherein the heat sensitive material comprises Hadfield manganese steel.
	Pagano teaches, similar arc welding, reciprocating the filler metal in and out of the weld pool (par.7, lines 1-4).

	Peter teaches, similar arc welding, synchronizing (synchronizing controller 40 as shown in fig.1a and 1b) a motion of the filler metal (E1 and E2 as shown in fig.1A and 1B) with a waveform of the electrical power (with power sources 24a and 24b as shown in fig.1a and 1b) (abstract) (par.39, lines 1-10) (the correlation between wire feeder motion with respect to power source, therefore, filler metal motion is synchronized with the power source) and adjusting a welding parameter to produce a low heat input such that a weld is performed on the workpiece without cracking the heat sensitive material (par.43, lines 10-16) (the quality of the weld is maintained by adjusting the travel speed which part of the weld parameter).
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the welding wire in the Hutchison's reference, to include synchronizing a motion of the filler metal and adjusting welding parameter as taught and suggested by Peter for purpose of providing uniform controllable weld penetration, shape, and size, where the advances presented herein may facilitate creation of consistent high quality dual fillet welds (par.4, lines 9-11).

Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the workpiece material in the Hutchison's reference, to include workpiece comprises Hadfield manganese steel, as suggested and taught by Guth, for the purpose of eliminating heat treatment without hardening the applied weld too much and does not temper the transition area of the applied weld, therefore, the mechanical and physical characteristics are preserved (Guth, abstract).
For claim 3, Hutchison in views of Pagano, Peters and Guth teaches all the limitation as discussed above and Hutchison further teaches wherein the filler metal comprises a solid wire3 form (par.26, lines 3-10) (the material includes metallic which is solid).

Claims 4-7, 10 and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchison et al (20140027426) in views of Pagano et al (2013/0153557), peters (2013/0193124) and Guth (5272315) as applied to claims above, and further in view of Kozak et al (20170157692).
Hutchison, as modified by Pagano, Peters and Guth, teaches all the limitation as previously set forth except for claim 4, wherein a plurality of welding parameters is 
Kozak teaches, similar welding with workpiece, wherein a plurality of welding parameters is adjusted, the plurality of welding parameters comprises current, voltage, heat input, and traveling speed (par.22, lines 10-15, par.48), wherein the current is adjusted in a range of 50 A - 100 A (par.22, lines 10-12), wherein the voltage is adjusted in a range of 5 V -35 V (par.22, lines 10-13), wherein the heat input is adjusted in a range of 3 kJ/in - 30 kJ/in (the ranges of 0.4 to 1.2 KJ/mm is equivalent to 10 to 30 KJ/in, par.23, lines 1-3), and wherein the traveling speed is adjusted in a range of 4 in/min - 10 in/min (0.8 to 3.4 mm/sec equivalent to 1.8 to 8 in/min, par.23, lines 4-7). 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the welding power parameters in the Hutchison, as modified by Pagano, Peters and Guth, to include the parameters in current, voltage, heat input, and traveling speed, as suggested and taught by Kozak, for the purpose of obtaining desirable corrosion resistant cathode and carrier plate assemblies that employ improved surface modified ferritic stainless steel cathodes (Kozak, par.14, lines 7-10).

Kozak further teaches wherein the welding parameter comprises current, and wherein the current is adjusted in a range of 60 A - 90 A (par.22, lines 10-12).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the welding power parameters in the Hutchison, as modified by Pagano, Peters and Guth, to include the parameters in current, as suggested and taught by Kozak, for the purpose of obtaining desirable corrosion resistant cathode and carrier plate assemblies that employ improved surface modified ferritic stainless steel cathodes (Kozak, par.14, lines 7-10).
For claim 6, Hutchison in views of Pagano, Peters and Guth teaches all the limitation as discussed above except for wherein the welding parameter comprises voltage, and wherein the voltage is adjusted in a range of 10 V - 25 V.
Kozak further teaches wherein the welding parameter comprises voltage, and wherein the voltage is adjusted in a range of 10 V - 25 V (par.22, lines 10-13). 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the welding power parameters in the Hutchison, as modified by Pagano, Peters and Guth, to include the parameters in voltage, as suggested and taught by Kozak, for the purpose of obtaining desirable 
For claim 7, Hutchison in views of Pagano, Peters and Guth teaches all the limitation as discussed above except for wherein the welding parameter comprises welding travel speed, and wherein the welding travel speed is adjusted in a range 5.8 in/min - 6.2 in/min.
Kozak further teaches wherein the welding parameter comprises welding travel speed, and wherein the welding travel speed is adjusted in a range (the ranges of 0.8 to 3.4 mm/sec equivalent to 1.8 to 8 in/min, par.23, lines 3-7).
However, Kozak does not explicitly disclose the current is adjusted in a range of 5.8 in/min - 6.2 in/min.
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the current adjustment in the Kozak  from 5.8 in/min - 6.2 in/min to between 1.8 to 8 in/min, as applicant appears to have placed no criticality on the claimed range (see pp.(40) indicating the range “may” be within the claimed range) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​
For claim 10, Hutchison in views of Pagano, Peters and Guth teaches all the limitation as discussed above except for wherein the welding parameter comprises flow 3/h - 60 ft3/h.
Kozak further teaches wherein the welding parameter comprises flow rate of the shielding gas, and wherein the flow rate of the shielding gas is adjusted in a range of (the ranges of 5-30 L/min is equivalent to 10-63 ft3/h in  par.22, lines 16-19). 
However, Kozak does not explicitly disclose the current is adjusted in a range of 15 ft3/h - 60 ft3/h.
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the current adjustment in the Kozak  from 15 ft3/h - 60 ft3/h to between 10-63 ft3/h, as applicant appears to have placed no criticality on the claimed range (see pp.(35)) indicating the range “may” be within the claimed range) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​
For claim 21, Hutchison in views of Pagano, Peters and Guth teaches all the limitation as discussed above except for wherein the welding parameter comprises heat input, and wherein the heat input is adjusted in a range of 10 kJ/in - 20 kJ/in.
Kozak further teaches wherein the welding parameter comprises heat input, and wherein the heat input is adjusted in a range of (the ranges of 0.4 to 1.2 KJ/mm is equivalent to 10 to 30 KJ/in, par.23, lines 1-3).

 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the current adjustment in the Kozak  from 10 kJ/in - 20 kJ/in to between 10 to 30 KJ/in, as applicant appears to have placed no criticality on the claimed range (see pp.(37)) indicating the range “may” be within the claimed range) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​
For claim 22, Hutchison in views of Pagano, Peters and Guth teaches all the limitation as discussed above except for wherein the welding parameter comprises current, and wherein the current is adjusted in a range of 70 A - 85 A.
Kozak further teaches wherein the welding parameter comprises current, and wherein the current is adjusted in a range of 75-150 A(par.22, lines 10-12).
However, Kozak does not explicitly disclose the current is adjusted in a range of 70 A - 85 A.
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the current adjustment in the Kozak  from 75-150 A to between 70 A - 85 A , as applicant appears to have placed no criticality on the claimed range (see pp.(38)) indicating the range “may” be within the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).​

For claim 23, Hutchison in views of Pagano, Peters and Guth  teaches all the limitation as discussed above except for wherein the welding parameter comprises voltage, and wherein the voltage is adjusted in a range of 15 V - 20 V.
Kozak further teaches wherein the welding parameter comprises voltage, and wherein the voltage is adjusted in a range of 9 V - 11 V (par.22, lines 10-13). 
However, Kozak does not expressly disclose voltage is adjusted in a range of 15 V - 20 V.
 Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the voltage of Kozak by making the range of the voltage be between 15V-20V as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).. Further, applicant places no criticality on the range claimed, indicating simply that the voltage “may” be within the claimed ranges (specification pp. [0038]).

Kozak further teaches wherein the welding parameter comprises heat input, and wherein the heat input is adjusted in a range of 14 kJ/in - 16 kJ/in (the ranges of 0.4 to 1.2 KJ/mm is equivalent to 10 to 30 KJ/in, par.23, lines 1-3).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the welding power parameters in the Hutchison, as modified by Pagano, Peters and Guth, to include the parameters in heat input, as suggested and taught by Kozak, for the purpose of obtaining desirable corrosion resistant cathode and carrier plate assemblies that employ improved surface modified ferritic stainless steel cathodes (Kozak, par.14, lines 7-10).
For claim 24, Hutchison in views of Pagano, Peters and Guth teaches all the limitation as discussed above except for wherein a plurality of welding parameters is adjusted, the plurality of welding parameters comprises current, voltage, heat input, and traveling speed, wherein the current is adjusted in a range of 50 A - 200 A, wherein the voltage is adjusted in a range of 5 V - 35 V, wherein the heat input is adjusted in a range of 3 kJ/in - 25 kJ/in, and wherein the traveling speed is adjusted in a range of 5 in/min - 30 in/min.
Kozak further teaches wherein a plurality of welding parameters is adjusted, the plurality of welding parameters comprises current, voltage, heat input, and traveling 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the welding power parameters in the Hutchison, as modified by Pagano, Peters and Guth, to include the parameters in current, voltage, heat input, and traveling speed, as suggested and taught by Kozak, for the purpose of obtaining desirable corrosion resistant cathode and carrier plate assemblies that employ improved surface modified ferritic stainless steel cathodes (Kozak, par.14, lines 7-10).
For claim 26, Hutchison in views of Pagano, Peters and Guth teaches all the limitation as discussed above except for wherein the welding parameter comprises current, and wherein the current is adjusted in a range of 125 A - 175 A.
Kozak further teaches wherein the welding parameter comprises current, and wherein the current is adjusted in a range of 125 A - 175 A (par.22, lines 10-12).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the welding power parameters in the Hutchison, as modified by Pagano, Peters and Guth, to include the parameters in 
For claim 27, Hutchison in views of Pagano, Peters and Guth teaches all the limitation as discussed above except for wherein the welding parameter comprises voltage, and wherein the voltage is adjusted in a range of 15 V - 25 V.
Kozak further teaches wherein the welding parameter comprises voltage, and wherein the voltage is adjusted in a range of 9 V - 11 V (par.22, lines 10-13). 
However, Kozak does not expressly disclose voltage is adjusted in a range of 15 V - 25 V.
 Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the voltage of Kozak by making the range of the voltage be between 15V-25V as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).. Further, applicant places no criticality on the range claimed, indicating simply that the voltage “may” be within the claimed ranges (specification pp. [0038]).
For claim 28, Hutchison in views of Pagano, Peters and Guth teaches all the limitation as discussed above except for wherein the welding parameter comprises current, and wherein the current is adjusted in a range of 130 A - 150A.

Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the welding power parameters in the Hutchison, as modified by Pagano, Peters and Guth, to include the parameters in current, as suggested and taught by Kozak, for the purpose of obtaining desirable corrosion resistant cathode and carrier plate assemblies that employ improved surface modified ferritic stainless steel cathodes (Kozak, par.14, lines 7-10).
For claim 29, Hutchison in views of Pagano, Peters and Guth teaches all the limitation as discussed above except for wherein the welding parameter comprises voltage, and wherein the voltage is adjusted in a range of 18 V - 23 V.
Kozak further teaches wherein the welding parameter comprises voltage, and wherein the voltage is adjusted in a range of 9 V - 11 V (par.22, lines 10-13). 
However, Kozak does not expressly disclose voltage is adjusted in a range of 18 V - 23 V.
 Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the voltage of Kozak by making the range of the voltage be between 15V-20V as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).. Further, applicant places 
For claim 30, Hutchison in views of Pagano, Peters and Guth teaches all the limitation as discussed above except for wherein the welding parameter comprises heat input, and wherein the heat input is adjusted in a range of 11 kJ/in - 15 kJ/in.
Kozak further teaches wherein the welding parameter comprises heat input, and wherein the heat input is adjusted in a range of 11 kJ/in - 15 kJ/in (the ranges of 0.4 to 1.2 KJ/mm is equivalent to 10 to 30 KJ/in, par.23, lines 1-3).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the welding power parameters in the Hutchison, as modified by Pagano, Peters and Guth, to include the parameters in heat input, as suggested and taught by Kozak, for the purpose of obtaining desirable corrosion resistant cathode and carrier plate assemblies that employ improved surface modified ferritic stainless steel cathodes (Kozak, par.14, lines 7-10).
For claim 31, Hutchison in views of Pagano, Peters and Guth teaches all the limitation as discussed above except for wherein the welding parameter comprises travel speed, and wherein the traveling speed is adjusted in a range of 10 in/min - 20 in/min.
Kozak further teaches wherein the welding parameter comprises travel speed, and wherein the traveling speed is adjusted in a range of 10 in/min - 20 in/min (par.24, lines 3-7).
.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchison et al (20140027426) in views of Pagano et al (2013/0153557), peters (2013/0193124) and Guth (5272315)  as applied to claims above, and further in view of Ash (20170304923).
Hutchison, as modified by Pagano, Peters and Guth, teaches all the limitation as previously set forth except for claim 8, wherein the welding parameter comprises work angle, and wherein the work angle is adjusted in a range of 45 degree - 65 degree from horizontal and for claim 9, wherein the welding parameter comprises travel angle, and wherein the travel angle is adjusted in a range of 0 degree - 20 degree push.
Ash teaches, similar welding torch welding on the workpiece, wherein the welding parameter comprises work angle, and wherein the work angle is adjusted in a range of 45 degree - 65 degree from horizontal (par.36, lines 1-10) (fig.5A) and for claim 9, wherein the welding parameter comprises travel angle, and wherein the travel angle is adjusted in a range of 0 degree - 20 degree push (par.36, lines 1-10 and par.46, lines 10-20) (fig.5A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AYUB A MAYE/Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761